           Case 1:19-cv-09642-RWL Document 90 Filed 11/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           11/17/2020
---------------------------------------------------------------X
GUILLAUME JACQUETY,                                            :
                                                               :   19-CV-9642 (RWL)
                                    Petitioner,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
GERALDINE HELENA TENA BAPTISTA,                                :
et al.,                                                        :
                                                               :
                                    Respondents.               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order addresses the trial technology issues discussed in the parties'

November 12, 2020 joint letter. (Dkt. 89.) The Court appreciates the thought the

parties have put into the matter. The Court’s current understanding is that the parties

would like to have an in-person trial to the extent possible, but with one or more

witnesses appearing remotely. That is the Court’s preference as well.

        Of course, pandemic conditions remain in flux, and it is possible that what may

be contemplated today may not be possible later, or that what is thought of as neither

possible nor practical now may turn out otherwise later.           Accordingly, choosing

technology that provides flexibility for the future seems sensible.

        The Court is also mindful of cost and does not wish to impose undue expenses

on the parties. The Court believes that costs can be contained by concentrating all

remote testimony to a consecutive time period so that payment for remote technology

services may be needed for only one or a few days rather than for the entire trial.

        Another relevant factor is which platforms are available to the Court. Currently,

approved S.D.N.Y. technologies include Skype Business and Microsoft Teams.

                                                        1
           Case 1:19-cv-09642-RWL Document 90 Filed 11/17/20 Page 2 of 3




Additionally, parties have conducted trial with remote elements via Trial Graphix as

described by Respondent in the November 12 letter.

       Bearing in mind these considerations, the Court hereby orders as follows:

       1. The parties shall plan on using Trial Graphix for presentation of remote

testimony. Should circumstances change so as to warrant an alternative platform, the

parties may raise the matter with each other and the Court. For efficiency, the parties

shall use reasonable efforts to concentrate all remote testimony of their respective

witnesses into the fewest possible days, even if it requires taking one or more

witnesses out of order. The parties shall coordinate with court personnel as needed

to arrange logistics for bringing in and setting up any equipment. The parties shall

bear costs equally unless agreed to otherwise.

       2. The Court will plan on having available an ELMO system and screen. The

Court’s supply of equipment is limited, however, and the parties should confirm with

my Deputy Clerk shortly in advance of trial to confirm that the Court’s requisite system

equipment is available. The parties should have a “Plan B” for obtaining an ELMO

system and screen in the event none is available from the Court. The parties may

also use alternative technology for presenting exhibits, including through Trial

Graphix.

       3. The Court endorses the parties' proposals for remote testimony protocol.

That is, witnesses who testify remotely will swear under penalty of perjury in the United

States and New York State, identify themselves with proper government-issued

identification, testify from a quiet room with no one else present, and have no

communication devices with them at the time of testimony. Additionally, the witness



                                             2
         Case 1:19-cv-09642-RWL Document 90 Filed 11/17/20 Page 3 of 3




shall have no documents or other information sources present with them other than

exhibits previously sent to them by counsel. If counsel does send exhibits to the

witness in advance, they shall be sealed and not opened by the witness until directed

to do so during his or her testimony.

       4. Also with respect to remote testimony, the parties shall meet and confer to

determine at least 48 hours in advance of a witness’s testimony whether the

examination of that witness (both direct and cross) will take place in the courtroom or

instead remotely.

       The foregoing is not a full rendition of courtroom protocol for trial but rather of

only the specific issues addressed. The Court may issue further orders regarding

conduct of the trial. The parties should also consult the Court’s individual rules with

respect to trial.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated: November 17, 2020
       New York, New York




                                              3
